DETAILED ACTION
This is an Office action based on application number 14/014,996 filed 30 August 2013.  Claims 1, 3-4, 6-10, 26-28, and 30-33 are pending. Claims 8-9 are withdrawn from consideration due to Applicant’s election. Claims 2, 5, 11-25 and 29 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the pre-appeal conference request filed on 21 April 2021, PROSECUTION IS HEREBY REOPENED. A non-final office action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Withdrawn Rejections
The prior art rejections, made of record in the Office action 21 January 2021, are withdrawn due to Applicant’s arguments in the pre-appeal brief filed 21 April 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-4, 10, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Scarso et al. (US Patent Application Publication No. US 2009/0220778 A1) (Scarso).

Regarding instant claims 1 and 3-4, Scarso discloses a glass sheet having a coating provided on a surface thereof, wherein the coating comprises a first layer comprising an enamel having a thickness of 5 to 120 µm (Claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Scarso further discloses that said enamel is formed from a composition comprising a powder made of a glass frit and pigments, and a medium that ensures the solid particles are in correct suspension and allows application and temporary adhesion of the enamel to the substrate. Scarso teaches that said medium is a curable organic composition and infers that the medium comprises an organic solvent, wherein the 
	Scarso is silent with regard to the coating of the first layer comprising an organic polymer and having a specific organic material content after curing.
	However, Scarso discloses that a second layer comprising a UV curable resin (paragraph [0021]) and inorganic filler enamel frit (paragraph [0025]). Such a composition is considered similar to the composition of the first layer of Scarso.
	Scarso teaches that the curable resin comprises those compositions that one of ordinary skill in the art would consider organic polymers (paragraph [0023]).
	Scarso teaches that the addition of inorganic fillers allow for a reduction in the amount of organic material present in the layer, thereby allowing the organic portion of the layer to burn more gently during heat treatment and reducing or avoiding the risk of detachment of the layers from the glass substrate (paragraph [0026]).
	Scarso further teaches that in embodiments wherein fillers of enamel are used in the resin layer, the quantity of fillers used measured on the final product before heat treatment is greater than or equal to 10% by weight and less than or equal to 90% by weight (paragraph [0028]). The disclosure of such a content is construed to imply an amount of cured organic resin in the final product prior to heat treatment that includes the organic content of the claims. In other words, if the final product coating comprises 90% by weight enamel filler, then the content of cured organic resin must be 10% by weight or less. However, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Scarso before him or her, to form the first enamel layer from the same composition as the second layer and to control the organic content of such a layer after curing, but before sintering. The motivation for doing so would have been to produce a coating that would burn more gently during heat treatment and reducing or avoiding the risk of detachment of such a layer.

Regarding instant claim 10, Scarso further discloses that the enamel of the first layer formed by exposing the coating composition to a heat treatment to sinter the composition (paragraph [0017]).

Regarding instant claim 30, Scarso further discloses that the quantity of fillers of enamel, measured on the final product before heat treatment, is greater than or equal 10, 20, 30, 35, or 40% by weight; and it may be less than or equal to 90, 80, 70, 60, or 50% by weight (paragraph [0028]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 32, the prior art combination discloses the coating composition comprising the organic material comprising the organic polymer and the organic solvent, the pigment, and the glass frit, as cited above, without mention of additional ingredients necessary for the composition to form its intended use.

Claims 6-7 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Scarso in view of Niemann et  al. (US Patent No. 6,531,181 B1) (Niemann)

Regarding instant claim 6, Scarso discloses the coated glass structure as cited in the rejection above.
	Scarso does not explicitly disclose the specific zinc-based frit.

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the zinc borosilicate frit of Niemann. The motivation for doing so would have been that zinc borosilicate frits have excellent adhesion.
	Therefore, it would have been obvious to combine Niemann with Scarso to obtain the invention as specified by the instant claim.

Regarding instant claim 7, the scope of the prior art combination encompasses a composition that is substantially identical to that of the claims, and one of ordinary skill in the art would necessarily conclude that the encompassed embodiment has the same properties as the claims (i.e., the b* downward shift recited by the claims). Support for such a position comes from the guidance of Applicant’s original disclosure wherein it is described that the b* value changes with respect to the content of organic materials. Specifically, Applicant points out that as the composition is subject to heat treatment, organic material is lost and the “whiteness”/b* color coordinate value changes (see Specification at page 9, paragraph [0039]). Therefore, since the prior art combination encompasses an embodiment having a zinc-based glass frit, a content of organic material, and a heat treatment (Scarso at paragraphs [0011; 0017]), one of ordinary skill in the art would expect the encompassed embodiment and the composition of the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 31, Scarso does not explicitly disclose the specific amounts of organic polymer and organic solvent.
	However, Niemann discloses a coating comprising 0.5 to 10 wt.% of an organic binder (col. 4, lines 50-55) and 10 to 35 wt.% of organic solvent (col. 5, lines 4-7). Niemann teaches that such a binder/solvent combination serves to disperse the glass frits (col. 4, lines 37-40).
	Before the effective filing date of the invention, it would have been obvious to control the amount of organic medium and solvent in Scarso to the amounts prescribed by Niemann. The motivation for doing so would have been to adequately disperse the frit of the coating composition. 
	Therefore, it would have been obvious to combine Niemann with Scarso to obtain the invention as specified by the instant claim.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Scarso in view of Pieters et al. (WIPO International Publication No. Wo 2011/051459 A1 with US Patent Application Publication No. US 2012/0196099 A1 used for citation purposes) (Pieters).

Regarding instant claim 26, Scarso discloses the heat treatable coated article as cited in the rejection of claim 1, but does not explicitly disclose an organic polymer comprising a polyolmelamine.
	However, Pieters discloses a glass sheet comprising a coating of enamel comprising an organic material (Claim 1). Pieters teaches that at least the presence of the organic material provides advantageous mechanical resistance properties before heat treatment (paragraph [0009]). Pieters further discloses that the preferred organic materials are polyol and melamine (paragraph [0009]), wherein the combination of a polyol and melamine is construed to read on the claimed polyolmelamine because the claim does not explicitly require a singular polymer comprising polyol and melamine moieties.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to add the polyol and melamine of Pieters to the coating composition of Scarso. The motivation for doing so would have been that the polyol and melamine of Pieters contributes to the mechanical resistance properties of the coating before heat treatment. Furthermore, the combination of familiar elements is likely to be obvious when it does KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(A).
	Therefore, it would have been obvious to combine Pieters with Scarso to obtain the invention as specified by the instant claim.

Claim 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scarso in view of Chaumonot et al. (US Patent No. 5,141,798) (Chaumonot).

Regarding instant claims 27-28, Scarso discloses the heat treatable coated article as cited in the rejection of claim 1. Scarso further teaches that, for decorative purposes, the first and second layers are colored (paragraph [0030]). Scarso further discloses that the first layer comprises pigments (paragraph [0017]), which are construed to impart the desired color.
	Scarso does not explicitly disclose the specific pigments comprising titanium dioxide, chromium oxide, or copper oxide.
	However, Chaumonot discloses enamel for glass panes (Title) comprising a glass frit and coloring pigments that impart desired coloration (col. 1, lines 39-42), wherein the oxides of chromium and copper are used as pigments for black color tones, and titanium oxide is used as a pigment for grey color tones (col. 1, lines 58-62).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the pigments of Chaumonot as the pigments in the coating of Scarso. The motivation for doing so would have been to tailor the enamel compositions to a desired color tone. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(A).
	Therefore, it would have been obvious to combine Chaumonot with Scarso to obtain the invention as specified by the instant claim.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Scarso in view of Pieters.

Regarding instant claim 33, Scarso discloses a glass sheet having a coating provided on a surface thereof, wherein the coating comprises a first layer comprising an enamel (Claim 1).
	Scarso further discloses that said enamel is formed from a composition comprising a powder made of a glass frit and pigments, and a medium that ensures the solid particles are in correct suspension and allows application and temporary adhesion of the enamel to the substrate. Scarso teaches that said medium is a curable organic composition and infers that the medium comprises an organic solvent, wherein the curing of the first layer improves the resistance of the coating under running water (paragraphs [0017; 0036]).
	Scarso is silent with regard to the coating of the first layer comprising an organic polymer and having a specific organic material content after curing.

	Scarso teaches that the curable resin comprises those compositions that one of ordinary skill in the art would consider organic polymers (paragraph [0023]).
	Scarso teaches that the addition of inorganic fillers allow for a reduction in the amount of organic material present in the layer, thereby allowing the organic portion of the layer to burn more gently during heat treatment and reducing or avoiding the risk of detachment of the layers from the glass substrate (paragraph [0026]).
	Scarso further teaches that in embodiments wherein fillers of enamel are used in the resin layer, the quantity of fillers used measured on the final product before heat treatment is greater than or equal to 10% by weight and less than or equal to 90% by weight (paragraph [0028]). The disclosure of such a content is construed to imply an amount of cured organic resin in the final product prior to heat treatment that includes the organic content of the claims. In other words, if the final product coating comprises 90% by weight enamel filler, then the content of cured organic resin must be 10% by weight or less. However, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Alternatively, Scarso does not explicitly disclose the specific organic content after curing; however, the organic content of the layer is construed to be a result effective variable. Since the instant specification is silent to unexpected results, the specific organic content of the first coating layer is not considered to confer patentability to the claims. As the ability of such a layer to burn gently during heat treatment during the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Scarso before him or her, to form the first enamel layer from the same composition as the second layer and to control the organic content of such a layer after curing, but before sintering. The motivation for doing so would have been to produce a coating that would burn more gently during heat treatment and reducing or avoiding the risk of detachment of such a layer.
	Scarso does not explicitly disclose an organic polymer comprising a polyolmelamine.
	However, Pieters discloses a glass sheet comprising a coating of enamel comprising an organic material (Claim 1). Pieters teaches that at least the presence of the organic material provides advantageous mechanical resistance properties before 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to add the polyol and melamine of Pieters to the coating composition of Scarso. The motivation for doing so would have been that the polyol and melamine of Pieters contributes to the mechanical resistance properties of the coating before heat treatment. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(A).
	Therefore, it would have been obvious to combine Pieters with Scarso to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments in the pre-appeal brief filed 21 April 2021, the previous prior art rejections are withdrawn and replaced by new grounds of rejection upon reconsideration of the prior art and a novel search. The new grounds of rejection, however, rely on disclosures of prior art references that are traversed by Applicant.
Applicant first traverses the reliance on the Scarso reference. Specifically, Applicant contends that independent claim 1 requires the coating to be a single layer coating, whereas Scarso clearly requires the presence of at least two layers, wherein such an arrangement provides benefits to the produced glass structure.
	Applicant’s argument is unpersuasive. Scarso discloses a glass sheet having a coating provided on a surface thereof, wherein the coating comprises a first layer comprising an enamel (Claim 1). 	Scarso further discloses that said enamel is formed from a composition comprising a powder made of a glass frit and pigments, and a medium that ensures the solid particles are in correct suspension and allows application and temporary adhesion of the enamel to the substrate. Scarso teaches that said medium is a curable organic composition and infers that the medium comprises an organic solvent, wherein the curing of the first layer improves the resistance of the coating under running water (paragraphs [0017; 0036]). Scarso further teaches that the first layer is formed by applying an enamel to the surface of a glass sheet, curing the first layer so that the enamel is dried (i.e., the major portion is evaporated or crosslinked) (paragraphs [0034-0035]). Further, while Scarso may be silent as to certain aspects of the first layer (mainly the organic content of the first layer after curing), Scarso discloses that the second layer, similar to the first layer, comprises a resin and enamel frit, which is similar to the desired composition of the first coating. Scarso broadly teaches that the addition of inorganic fillers allows for the reduction of organic material present, thereby allowing the organic portion of the layer to burn more gently during heat treatment and reducing or avoiding the risk of detachment between the layers and the first layer and glass. Therefore, as discussed in the prior art rejection 
	Therefore, it is readily apparent to one of ordinary skill in the art, that the intermediate product of Scarso, i.e., one comprising a cured first layer of frit, organic polymer, solvent, and pigment having an optimized organic content is substantially identical to the composition of the claims.
	Further, as to the requirement of the second layer of Scarso, although the intermediate product is identical to that of the claims, even if the second layer were to be included, the transitional phrase “comprising” recited by the claim is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP §2111.03(I). In other words, even if present, the additional second layer is not excluded by the scope of the claims.

Applicant further argues that the prior art references fail to disclose the requisite polyolmelamine. First, Applicant contends that polyolmelamine is an organic polymer formed from a polyol and a melamine and not simply a mixture of a polyol and a melamine. Further, Applicant argues that Pieters discloses a long list of organic materials, and Pieters does not provide a motivation for selecting a single organic polymer made from a polyol and a melamine.
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP §2145(I). In the instant case, the argument that the term “polyolmelamine” specifically refers to a polymer formed from a polyol and a melamine is not supported by evidence. Further, as discussed above, Pieters discloses that an organic material comprising a polyol and a melamine is a preferred embodiment, which would motivate one of ordinary skill in the art to at least incorporate the polyol and the melamine into the coating composition of the prior art. Additionally, as argued in previous Office actions, there is insufficient support that the polyolmelamine must be present as a singular polymer (see Non-final Rejection mailed 10 July 2020 at page 4, paragraph no. 8).
	Applicant’s attention is further drawn to the examples within the prior art wherein it is disclosed that coatings comprising melamine polyols are produced from at least a blend of a melamine and a polyol (see Claim 1 of US Patent No. 8,048,970 B2 to Yahkind et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/31/2021